Citation Nr: 1433093	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  10-36 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for squamous cell carcinoma of the oral cavity at the tongue base.

2.  Entitlement to service connection for squamous cell cancer of the oral cavity at the tongue base, claimed as due to Agent Orange exposure.

3.  What evaluation is warranted for posttraumatic stress disorder (PTSD) from December 7, 2007?

4.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to July 1977.

These matters come before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO granted entitlement to service connection for PTSD and assigned an initial rating of 50 percent.  The RO also declined to reopen the claim of entitlement to service connection for squamous cell carcinoma of the oral cavity, tongue base.  The Veteran timely appealed the initial rating assigned as well as the denial of reopening.  In the September 2010 statement of the case, the RO reopened the cancer claim and denied it on the merits.

In September 2012, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

The question what initial evaluation is warranted for PTSD and entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2004 rating decision VA denied entitlement to service connection for squamous cell carcinoma of the oral cavity at the tongue base.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the August 2004 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  The evidence is approximately evenly balanced as to whether squamous cell carcinoma of the oral cavity at the tongue base is related to Agent Orange exposure.


CONCLUSIONS OF LAW

1.  The August 2004 decision that denied entitlement to service connection for squamous cell carcinoma of the oral cavity at the tongue base is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).

2.  Evidence received since the August 2004 decision is new and material and the claim of entitlement to service connection for squamous cell carcinoma of the oral cavity at the tongue base is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  With reasonable doubt resolved in favor of the Veteran, squamous cell carcinoma of the oral cavity at the tongue base was incurred in service.  38 U.S.C.A. § 1110, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In August 2004, VA denied the Veteran's claim of entitlement to service connection for squamous cell carcinoma of the oral cavity at the tongue base.  The Veteran was notified of this denial in a September 2004 letter but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The RO's denial was based on the lack of evidence of Agent Orange exposure as well as lack of evidence of a nexus between the cancer and Agent Orange exposure.  As indicated below, evidence as to both of these bases for the denial has been received since that time and warrants granting of the claim.  As the evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, reopening of the claim is warranted.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

In April 2012, VA conceded that the Veteran served in Vietnam.  Therefore, he is therefore presumed to have been exposed to Agent Orange.  Although the cancer for which the Veteran seeks service connection is not one of the diseases for which service connection is presumed in veterans exposed to Agent Orange, this does not preclude the Veteran from seeking service connection on a direct incurrence basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).

In September 2008 and March 2009 letters, Drs. Thompson and Shipley noted the Veteran's Agent Orange exposure as well as tobacco and alcohol use.  Dr. Thompson wrote that it was possible that the Agent Orange contributed to the underlying malignancy.  Dr. Shipley wrote that the Agent Orange exposure as well as the other factors "certainly put him at risk for the development of a squamous cell carcinoma of the tongue base."  Although there is some ambiguity in these opinions, they nevertheless constitute evidence supporting a relationship between the Veteran's presumed Agent Orange exposure and his squamous cell carcinoma.  Cf. Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).  

While the law does not presume service connection, there is no contrary medical opinion directly addressing the specific facts of this Veteran's case.  Cf.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).  The evidence is thus approximately evenly balanced as to whether the Veteran's squamous cell carcinoma is related to his Agent Orange exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for squamous cell cancer of the oral cavity at the tongue base is warranted.  38 U.S.C.A. § 5017(b); Wise v. Shinseki, 26 Vet.App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").
 

ORDER

The application to reopen a claim for service connection for squamous cell carcinoma of the oral cavity at the tongue base is granted.

Entitlement to service connection for squamous cell cancer of the oral cavity at the tongue base, claimed as due to Agent Orange exposure, is granted.



REMAND

The most recent VA psychiatric examination appears to have been in November 2008.  As the Veteran indicated during the Board hearing that his PTSD had worsened since that time, a new VA psychiatric examination is warranted.

Moreover, the Veteran indicated during the Board hearing that his PTSD had caused him to be unemployable.  The issue of entitlement to a total disability rating based on individual unemployability has thus been raised and remand to the AOJ for development and adjudication of this claim is therefore warranted.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

Accordingly, the claims for a higher initial rating for PTSD and entitlement to a total disability rating based on individual unemployability are REMANDED for the following action:

1.  Any pertinent VA or other inpatient or outpatient treatment records dated since June 2012 should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA. If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2.  Thereafter, the RO must schedule the Veteran for a VA psychiatric examination.  The examiner should render findings in accordance with the current examination worksheet or disability benefits questionnaire.  The examiner must be provided access to the appellant's claims folder, Virtual VA file, and any VBMS file for review prior to the examination.  The examiner must indicate the degree of occupational impairment caused by the PTSD, by itself and in combination with the other service connected disabilities.  The appellant is service connected for posttraumatic stress disorder, coronary artery disease, hearing loss, tinnitus, and residuals of squamous cell carcinoma of the oral cavity at the tongue base.  A fully reasoned rationale must accompany any opinion offered.  

3.  The AOJ must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The AOJ must ensure that the examination report is in complete compliance with the directives of this remand.  The AOJ must ensure that the examiner has documented his/her consideration of records that are part of Virtual VA and VBMS.  If the examination report is deficient in any manner, the AOJ must implement corrective procedures at once.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the PTSD claim must be readjudicated and the total disability rating based on individual unemployability claim must be adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


